DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1, 16, 17 and 19, the prior art on record does not teach or fairly suggest the combination of the limitations: “trusted execution environment being associated with a secure cryptoprocessor, wherein the secure cryptoprocessor holds a register, and wherein the trusted execution environment is configured to read from and write to the register at a given index i, the method being performed by the trusted execution environment, the method comprising: checking, upon start of a new instance of the trusted execution environment, status of the register at the given index i; enabling the new instance to keep running only when successfully reading a first value representing no currently run instance of the trusted execution environment from the register at the index i or if the register at the given index i has its status set to “undefined” when checking the status; and writing a second value representing one currently run instance of the trusted execution environment to the register at the given index i.” Claims 2-15 and 18 depend on claims 1 and 16 respectively and are allowed with the same rationale thereto. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:

In claim 1, line 3, please delete ‘100a’and replace with a.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435